FULUCAI PRODUCTIONS LTD. Management’s Discussion and Analysis For the fiscal years ended April 30, 2013 and 2012 As at July 29, 2013 1 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE FISCAL YEARS ENDED APRIL 30, 2013 and 2012 INTRODUCTION The following Management’s Discussion and Analysis (“MD&A”) of Fulucai Productions Ltd. (“Fulucai” or the “Company”) is intended to assist in the understanding of the trends and significant changes in the Company's financial condition and results of operations for the year ended April 30, 2013 and 2012. It should be read in conjunction with the audited financial statements including the notes thereto for the fiscal years ended April 30, 2013 and 2012. The following information has been prepared by management in accordance with United States Generally Accepted Accounting Principles (“US GAAP”) unless otherwise indicated. Forward Looking Statements This MD&A may contain “forward-looking statements”.Forward-looking statements include but are not limited to, statements regarding management’s expectations, future anticipated programs and the timing thereof, and business and financing plans. Although the Company believes that such statements are reasonable, it can give no assurance that such expectations will prove to be correct. Forward-looking statements are typically identified by words such as: believe, expect, anticipate, intend, estimate, postulate and similar expressions, or are statements which by their nature refer to future events. The Company cautions investors that any forward-looking statements by the Company are not guarantees of future performance, and that actual results may differ materially from those in forward looking statements as a result of various factors, including, but not limited to, the Company’s ability to acquire, develop and operate solar parks in order to continue its projected growth, to raise the necessary capital t undertake its plans or to be fully able to implement its business strategies. Historical results of operations and trends that may be inferred from this MD&A may not necessarily indicate future results from operations. In particular, the current state of the global securities markets may cause significant reductions in the price of the Company’s securities and render it difficult or impossible for the Company to raise the funds necessary to continue operations. All of the Company's public disclosure filings, including its most recent management information circular, material change reports, press releases and other information, may be accessed via www.sec.gov by viewing the Company’s Issuer Profile on SEDAR at www.sedar.com. Readers are urged to review these materials. DATE This MD&A has been prepared by management as of July 29, 2013, and reflects information available as at July 29, 2013. OVERALL PERFORMANCE Fulucai Productions Ltd. was incorporated on March 26, 2010 under the laws of the State of Nevada and is referenced herein as either "Fulucai", "the Company", "we", "us" or "our".We are a development stage independent concept developer in the field of television and motion pictures having our principal office located at 55 Broad Street, 15th Floor, New York, NY 10004. Our phone number is (646) 967-4459 and our e-mail is rthayercapital@aol.com.Our website is at www.fulucai.tv. Currently, we are a television and movie production company.Our initial plan of operation was to develop reality-based show concepts for sale to television and Internet production interests.This planned development was expected to include the production of “trailers”. Trailers are short videos that demonstrate the concept to potential buyers.We developed our first reality show, however, we were unable to find a buyer and we determined to undertake production of a full-length feature film, “Inevitable” which was completed as of May 20, 2012 for approximately $11,000. On March 28, 2011, the Company and Octacation Productions Ltd. (“Octacation”) entered into a Development Agreement under which the Company was to provide video production and post-production services for the development of a marketing video for Octacation’s movie, “Smack in the Middle of Nowhere”. 2 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE FISCAL YEARS ENDED APRIL 30, 2013 and 2012 Under the terms of the Agreement, the Company was to provide video production and post-production services, voice acquisition and mixing, sound effects, non-union actors, craft services, direction, and editing. Any and all other services, including music, are considered extras and billed on a cost-plus-20% basis.During May, 2011, Octacation experienced a disruption in its operations due to a situation where it could not access its funds in order to progress the contract with the Company and on May 31, 2011 due to a lack of available funding Octacation terminated its agreement with the Company. On October 14, 2011, the Company and its President at the time, James Durward, entered into a Royalty Agreement whereby the Company acquired all rights to the intellectual property known as “All the Wrong Reasons” as registered with the Writer’s Guild of America Registration Number 1533357 (the “Production”).Mr. Durward will receive a 20% gross overriding royalty on any and all worldwide revenues generated by, or derived from, the production. The production was re-named “Inevitable” and is referred to previously in this section. In the spring of 2012 the Company began to investigate further opportunities to expand its area of focus into new projects.On April 4, 2012, the Company and SFT Diversified Global LLC (“SFT”) entered into an Assignment Agreement (the “Agreement”) whereby SFT assigned all rights and interest in an option agreement between SFT and Orion Oil & Gas Properties, a Texas General Partnership (the “Option”). Under the terms of the Option, the Company acquired the rights to acquire certain surface and sub-surface mineral rights, including but not limited to natural gas and oil mineral rights being, lying and situated in the Counties of Cherokee, DeKalb, Etowah, Jackson and Marshall, in the State of Alabama, subject to an initial deposit for the Option of $1,000,000.The Company was unable to raise the funds required under the Option and on May 31, 2012, the Agreement was in default and the Company determined in early June 2012 not to pursue the Option. On June 29, 2012, we finalized negotiations with Equine Venture Group, Inc. (“Equine”) and entered into an acquisition agreement with Equine and Equine’s sole shareholder, Jennifer Serek (“Serek”) to acquire all of the issued and outstanding shares of Equine.The transaction with Equine was not completed. On July 27, 2012, Mr. James Durward and Mr. Gordon Rix resigned as officers and directors of the Company. Ms. Jennifer Serek was appointed the sole officer and director of the Company. During the summer of 2012, the Company also submitted the Production (referenced above) to a variety of film festivals world-wide in an attempt to have it picked up for distribution. On September 5, 2012, Ms. Jennifer Serek resigned as President, Chief Executive Officer and Treasurer of the Company.On September 5 2012, the Board of Directors appointed John Carl Anderson the President, Chief Executive Officer Treasurer and a Director of the Company. On September 17, 2012, Mr. John Carl Anderson, resigned as President, Chief Executive Officer, Treasurer and a Director of the Company and Mr. John Demoleas was appointed President, Chief Executive Officer, Treasurer and a Director of the Company. Effective November 15, 2012, the Company entered into a licensing and distribution agreement with ConvergTV (CGTV) whereby CTV was granted the worldwide rights and license to the movie Inevitable (the “Program”) for a period of two years commencing November 15, 2012. CGTV will get any and all License Rights, all rights of distribution, the right to copy and reproduce the Program, the right to create derivative works of the Program for the purpose of creating branding elements and short form promotional materials (“Promotional Works”), the right to sell copies, the right to import and export the Program and the Promotional Works, the right to display the Program and Promotional Works publicity, the right to transmit the Program and Promotional Works through any transmission or delivery method that exists today, or that is created in the future, to any number of devices or users, including transmission through simultaneous delivery or streaming, and the right to sublicense and/or assign some or all of these rights to others. The Company will receive a share of the revenues from revenues earned by CGTV in regard to its licensing and distribution.There have been no revenues or expenses related to the CGTV contract in regard to Inevitable to the date of this filing.ConvergTV has advised that the channel that is supposed to carry Inevitable has not yet been launched and that the launch date is not known at this time. On November 21, 2012, Ms. Jennifer Serek resigned as Secretary and Director of the Company. 3 FULUCAI PRODUCTIONS LTD. FORM 51-102F1-MANAGEMENT DISCUSSION & ANALYSIS FOR THE FISCAL YEARS ENDED APRIL 30, 2013 and 2012 On November 23, 2012, Mr. John Demoleas resigned as President, Chief Executive Officer, Treasurer and Chief Financial Officer of the Company, and concurrently, the Board of Directors appointed Malcolm Albery as the President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and a Director of the Company. On November 26, 2012, Mr. John Demoleas resigned as a Director of the Company. On April 26, 2013, Mr. Malcolm Albery resigned as President, Secretary, Treasurer Chief Executive Officer and Chief Financial Officer of the FuLuCai Productions Ltd. (the “Company”). On April 26, 2013, the Board of Directors appointed Robert Thayer as the President, Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer of the Company.Mr. Thayer intends to review the current business of the Company and also to review other business opportunities that may be available to the Company. The Company intends to continue to pursue its original business plan, and to continue to review other potential acquisitions; however, the loss of James Durward and Gordon Rix as directors and officers may make it more difficult for the Company to progress its currently planned business. In the current development stage, we anticipate incurring operating losses as we implement our business plan. Subsequent Events On May 9, 2013, Mr. Malcolm Albery resigned as a director of the Company. On July 23, 2013 Mr. Robert Thayer resigned as Chief Executive Officer and concurrently Mr. Mohammad (Mo) Fazil was appointed a director of the Company, Chief Executive Officer, and Chairman of the Board.Mr. Fazil has spent his career working as an investment advisor for Canadian broker/dealers and will assist the Company in reviewing potentialbusiness opportunities. SELECTED ANNUAL INFORMATION The following data are derived from our financial statements for the fiscal years ended April 30, 2013, 2012 and 2011: Year ended April 30, Financial results Revenue $
